DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially smooth" in claim 1 is a relative term which renders the claim indefinite. The term "substantially smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "gradually varying" in claim 1 is a relative term which renders the claim
indefinite. The term "gradually" is not defined by the claim, the specification does not
provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "smooth transitions" in claim 2 is a relative term which renders the claim indefinite. The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 15 and 22 - 26 of copending Application No. 16/698,376 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. US 2010/0198367 (hereinafter Stoner) in view of Wang et al. US 2020/0272131 (hereinafter Wang).

Regarding claim 1, Stoner teaches: a three-dimensional (3D) article of manufacture, comprising: 
additively-manufactured infinitely-connectible gyroid unit cells (Fig. 4, [0009] - - unit cell, gyroid, lattice structure), wherein each gyroid unit cell comprises 
materials that occupy positions within a portion of a volume of the unit cell, wherein the positions are defined by:

    PNG
    media_image1.png
    23
    300
    media_image1.png
    Greyscale
 
wherein:
x is a first dimension;
y is a second dimension; and
z is a third dimension ([0045] - - Gyroid equation); and

a lattice comprising the gyroid unit cells ([0039] - - lattice structure are defined by a series of geometrically repeated unit cells), wherein the lattice comprises:
substantially smooth transitions between adjacent gyroid unit cells (Fig. 12, [0066] - - Fig. 12 shows transition);
a first periodicity of the materials along x;
a second periodicity of the materials along y;
a third periodicity of the materials along z ([0009] - - triply periodic);
a linearly-varying thickness of the materials along x;
a gradually-varying thickness of the materials along y; and
a gradually-varying thickness of the materials along z ([0050 - - the thickness value is scaled linearly across the material gradient region).

But Stoner does not explicitly teach: voids that occupy a balance of the volume of the unit cell; 
Rather, Stoner teaches the Functionally Graded Material is a combination of two materials, where one material represents the positive surface, one material represents the negative surface, and the unit cell voxel is the combination. This is seen in Fig 5 and [0049]. However, Functionally Graded Materials need not require two materials.

Wang teaches: voids that occupy a balance of the volume of the unit cell (Fig. 1, [0052] - - unit cell includes material and voids)

Stoner and Wang are analogous art because they are from the same field of endeavor.  They all relate to microstructures for additive manufacturing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above article of manufacture, as taught by Stoner, and incorporating voids occupying a balance of the volume of the unit cell, as taught by Wang.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide relatively low mass material, as suggested by Wang ([0003]).

Regarding claim 2, Stoner teaches: an article of manufacture, comprising:
additively-manufactured connectible unit cells (Fig. 4, [0009] - - unit cell), wherein each unit cell comprises:
materials that occupy positions within a volume of the unit cell ([0049] - - assign one material to the surface defined by one equation); and
a lattice comprising the unit cells ([0039] - - lattice structure are defined by a series of geometrically repeated unit cells), wherein the lattice comprises:
smooth transitions between adjacent unit cells (Fig. 12, [0066] - - Fig. 12 shows transition);
a first periodicity of the materials along a first dimension;
a second periodicity of the materials along a second dimension;
a third periodicity of the materials along a third dimension ([0009] - - triply periodic); and
a thickness of the materials as a function of a material location within the article ([0050 - - the thickness value is scaled linearly across the material gradient region).

But Stoner does not explicitly teach: voids that occupy a balance of the volume;
Rather, Stoner teaches the Functionally Graded Material is a combination of two materials, where one material represents the positive surface, one material represents the negative surface, and the unit cell voxel is the combination. This is seen in Fig 5 and [0049]. However, Functionally Graded Materials need not require two materials.

Wang teaches: voids that occupy a balance of the volume of the unit cell (Fig. 1, [0052] - - unit cell includes material and voids)

Stoner and Wang are analogous art because they are from the same field of endeavor.  They all relate to microstructures for additive manufacturing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above article of manufacture, as taught by Stoner, and incorporating voids occupying a balance of the volume of the unit cell, as taught by Wang.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide relatively low mass material, as suggested by Wang ([0003]).

Regarding claim 3, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

Stoner further teaches: the positions that the materials occupy are defined by:

    PNG
    media_image1.png
    23
    300
    media_image1.png
    Greyscale
 
wherein:
x is a first dimension;
y is a second dimension; and
z is a third dimension ([0045] - - Gyroid equation); 

Regarding claim 4, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

Stoner further teaches: the infinitely-connectible unit cells comprise gyroid unit cells ([0045] - - Gyroid equation for a gyroid unit cell).

Regarding claim 5, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

Stoner further teaches: the thickness of the materials varies linearly as a function of its location along the first dimension ([0050] - - the thickness is scaled linearly across the material gradient region).

Regarding claim 6, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

Stoner further teaches: the thickness of the materials varies linearly as a function of its location along the second dimension ([0050] - - the thickness is scaled linearly across the material gradient region [0049] - - equation (5) is same for all 3 dimensions, thus the thickness is scaled linearly in all 3 dimensions).

Regarding claim 7, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

Stoner further teaches: the thickness of the materials varies linearly as a function of its location along the third dimension ([0050] - - the thickness is scaled linearly across the material gradient region [0049] - - equation (5) is same for all 3 dimensions, thus the thickness is scaled linearly in all 3 dimensions).

Regarding claim 8, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

Stoner further teaches: the thickness of the materials varies linearly as a function of its location along at least two (2) of the three (3) dimensions ([0050] - - the thickness is scaled linearly across the material gradient region [0049] - - equation (5) is same for all 3 dimensions, thus the thickness is scaled linearly in all 3 dimensions).

Regarding claim 9, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

Stoner further teaches: the thickness of the materials varies linearly as a function of its location along all the three (3) dimensions ([0050] - - the thickness is scaled linearly across the material gradient region [0049] - - equation (5) is same for all 3 dimensions, thus the thickness is scaled linearly in all 3 dimensions).

Regarding claim 15, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

Wang further teaches: a density that is calculated as a ratio of a volume of the materials within the unit cell to the volume of the unit cell, wherein the density is a function of the material location, wherein the density is between approximately ten percent (10%) and approximately one hundred percent (100%) (Fig. 9A,9B,13B, [0076] - - a user defined distribution in specified material density over 3D design domain; Fig. 13B shows density changes from 100% in the center to a lower percentage at outside edge; it is a design choice to select the density distribution).

Stoner and Wang are combinable for the same rationale as set forth.

Regarding claim 16, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

Wang further teaches: a density that is calculated as a ratio of a volume of the materials within the unit cell to the volume of the unit cell, wherein the density is a function of the material location, wherein the density is between approximately ten percent (20%) and approximately one hundred percent (100%) (Fig. 9A,9B,13B, [0076] - - a user defined distribution in specified material density over 3D design domain; Fig. 13B shows density changes from 100% in the center to a lower percentage at outside edge; it is a design choice to select the density distribution).

Stoner and Wang are combinable for the same rationale as set forth.

Regarding claim 17, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

Wang further teaches: a density that is calculated as a ratio of a volume of the materials within the unit cell to the volume of the unit cell, wherein the density is a function of the material location, wherein the density is between approximately ten percent (30%) and approximately one hundred percent (100%) (Fig. 9A,9B,13B, [0076] - - a user defined distribution in specified material density over 3D design domain Fig. 13B shows density changes from 100% in the center to a lower percentage at outside edge; it is a design choice to select the density distribution).

Stoner and Wang are combinable for the same rationale as set forth.

Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. US 2010/0198367 (hereinafter Stoner) in view of Wang et al. US 2020/0272131 (hereinafter Wang) and further in view of Compton et al. US 2019/0118486  (hereinafter Compton).

Regarding claim 10, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

But the combination of Stoner and Wang does not explicitly teach: the thickness of the materials varies non-linearly as a function of its location along the first dimension.

However, Compton teaches: the thickness of the materials varies non-linearly as a function of its location along the first dimension (Figs 36A-36C, [0120] - - a nonlinear thickness function is applied to produce a thickness gradient across the width).

Stoner, Wang and Compton are analogous art because they are from the same field of endeavor.  They all relate to microstructures for additive manufacturing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above article of manufacture, as taught by the combination of Stoner and Wang, and incorporating thickness of materials varies non-linearly as a function of its location, as taught by Compton.

One of ordinary skill in the art would have been motivated to do this modification in order to offer unique combinations of mechanical properties and low density, as suggested by Compton ([0003]).

Regarding claim 11, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

But the combination of Stoner and Wang does not explicitly teach: the thickness of the materials varies non-linearly as a function of its location along the second dimension.

However, Compton teaches: the thickness of the materials varies non-linearly as a function of its location along the second dimension (Figs 36A-36C, [0120] - - a nonlinear thickness function is applied to produce a thickness gradient across the width; different thickness function can be applied in each direction of the cellular structure;  produce a wall thickness gradient in one or more directions).

Stoner, Wang and Compton are analogous art because they are from the same field of endeavor.  They all relate to microstructures for additive manufacturing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above article of manufacture, as taught by the combination of Stoner and Wang, and incorporating thickness of materials varies non-linearly as a function of its location, as taught by Compton.

One of ordinary skill in the art would have been motivated to do this modification in order to offer unique combinations of mechanical properties and low density, as suggested by Compton ([0003]).

Regarding claim 12, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

But the combination of Stoner and Wang does not explicitly teach: the thickness of the materials varies non-linearly as a function of its location along the third dimension.

However, Compton teaches: the thickness of the materials varies non-linearly as a function of its location along the third dimension (Figs 36A-36C, [0120] - - a nonlinear thickness function is applied to produce a thickness gradient across the width; different thickness function can be applied in each direction of the cellular structure;  produce a wall thickness gradient in one or more directions).

Stoner, Wang and Compton are analogous art because they are from the same field of endeavor.  They all relate to microstructures for additive manufacturing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above article of manufacture, as taught by the combination of Stoner and Wang, and incorporating thickness of materials varies non-linearly as a function of its location, as taught by Compton.

One of ordinary skill in the art would have been motivated to do this modification in order to offer unique combinations of mechanical properties and low density, as suggested by Compton ([0003]).

Regarding claim 13, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

But the combination of Stoner and Wang does not explicitly teach: the thickness of the materials varies non-linearly as a function of its location along at least two (2) of the three (3) dimensions.

However, Compton teaches: the thickness of the materials varies non-linearly as a function of its location along at least two (2) of the three (3) dimensions (Figs 36A-36C, [0120] - - a nonlinear thickness function is applied to produce a thickness gradient across the width; different thickness function can be applied in each direction of the cellular structure;  produce a wall thickness gradient in one or more directions).

Stoner, Wang and Compton are analogous art because they are from the same field of endeavor.  They all relate to microstructures for additive manufacturing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above article of manufacture, as taught by the combination of Stoner and Wang, and incorporating thickness of materials varies non-linearly as a function of its location, as taught by Compton.

One of ordinary skill in the art would have been motivated to do this modification in order to offer unique combinations of mechanical properties and low density, as suggested by Compton ([0003]).

Regarding claim 14, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

But the combination of Stoner and Wang does not explicitly teach: the thickness of the materials varies non-linearly as a function of its location along all the three (3) dimensions.

However, Compton teaches: the thickness of the materials varies non-linearly as a function of its location along all the three (3) dimensions (Figs 36A-36C, [0120] - - a nonlinear thickness function is applied to produce a thickness gradient across the width; different thickness function can be applied in each direction of the cellular structure;  produce a wall thickness gradient in one or more directions).

Stoner, Wang and Compton are analogous art because they are from the same field of endeavor.  They all relate to microstructures for additive manufacturing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above article of manufacture, as taught by the combination of Stoner and Wang, and incorporating thickness of materials varies non-linearly as a function of its location, as taught by Compton.

One of ordinary skill in the art would have been motivated to do this modification in order to offer unique combinations of mechanical properties and low density, as suggested by Compton ([0003]).

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. US 2010/0198367 (hereinafter Stoner) in view of Wang et al. US 2020/0272131 (hereinafter Wang) and further in view of Seibold et al. US 10,706,623 (hereinafter Seibold).

Regarding claim 18, the combination of Stoner and Wang teaches all the limitations of the base claims as outlined above. 

But the combination of Stoner and Wang does not explicitly teach: the article of manufacture exhibits an average stress across the article when a load is applied to the article, wherein the material location comprises:
higher-stress locations exhibiting stresses that are higher than the average stress;
and lower-stress locations exhibiting stress that are lower than the average stress.

However, Seibold teaches: the article of manufacture exhibits an average stress across the article when a load is applied to the article, wherein the material location comprises:
higher-stress locations exhibiting stresses that are higher than the average stress;
and lower-stress locations exhibiting stress that are lower than the average stress (C5, L1-25 - - higher density in an area having higher amount of stress; lower density in an area of lower amount of stress).

Stoner, Wang and Seibold are analogous art because they are from the same field of endeavor.  They all relate to microstructures for additive manufacturing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above article of manufacture, as taught by the combination of Stoner and Wang, and incorporating high and low stress areas, as taught by Seibold.

One of ordinary skill in the art would have been motivated to do this modification in order to provide relatively low mass material, as suggested by Seibold ([0003]).

Regarding claim 19, the combination of Stoner, Wang and Seibold teaches all the limitations of the base claims as outlined above. 

Seibold further teaches: densities calculated as a ratio of a volume of the materials in the unit cell to a total volume of the unit cell, wherein the densities comprise:
an average density;
higher densities that are higher than the average density; and
lower densities that are lower than the average density (C5, L1-25 - - higher density in an area having higher amount of stress; lower density in an area of lower amount of stress).

Stoner, Wang and Seibold are combinable for the same rationale as set forth.

Regarding claim 20, the combination of Stoner, Wang and Seibold teaches all the limitations of the base claims as outlined above. 

Seibold further teaches: the higher-stress locations exhibit higher densities; and
the lower-stress locations exhibit lower densities (C5, L1-25 - - higher density in an area having higher amount of stress; lower density in an area of lower amount of stress).

Stoner, Wang and Seibold are combinable for the same rationale as set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116